DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-52, 56-57, and 59-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "the porous granules of CSA, SSH, or CSD" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims are rendered indefinite as a result.
Claim 48 recites the limitation "the resulting block" in lines 5-6 of claim 48.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims are rendered indefinite as a result.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-52, 56, and 59-63 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sponer et al., International Orthopaedics (SICOT) (2011) 35:1553-1560.
	Regarding claims 48-52, 56, and 59-63, Sponer teaches a granular calcium deficient hydroxyapatite (thus having a chemical formula claimed) with a Ca:P ratio of 1.57. The material has interconnected pores with an average diameter of greater than 100 microns. Granules have a size of 0.6-1 mm. Surface area is 74.4 m2/g. See Table 1, DBB, Figure 2, and the first full paragraph on page 1559. Most of the limitations in the claims are product-by-process limitation, but the claims are drawn to a product and a product of the prior art anticipates a claimed process if it is the same even though produced by a different process. See MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Sponer et al.
	Regarding claim 57, Sponer does not teach a particle size and shape of the granules. However, it would have been obvious to one of ordinary skill in the art to adjust the particle size and shape by known methods, milling, spray drying, etc. in order to make the product suitable for use in implants. 

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.
	Applicant argues that process claim 64 should be examined with product claims because the process allegedly cannot be produced by a materially different process and that there is little burden. These arguments are unpersuasive. It is necessary to note that the product claims are product-by-process claims and do not require the process steps recited, only that their structural effects. The prior art rejection is evidence that the product claimed can be produced by a different process so applicant’s argument is successfully rebutted. As far as burden is concerned, the separate classification on processes of preparation (C01B25/321-328) vs. the product (C01B25/32) shows that the two inventions are recognized as separate subjects for inventive effort in the art. This is sufficient to show burden. See MPEP 808.02. It should also be noted that the general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. See MPEP 819.
	Regarding the prior art rejections, applicant argues that the claim currently require sintering the precursor at 650-1100°C. The instant claims are product claims and applicant has not provided any evidence (only attorney arguments) that shows any difference between the product from the process limitations of the claims and the DBB product of Sponer. See MPEP 716.01(c). Further, the DBB of Sponer which is the subject of the anticipation rejection is shown by XRD to be the same material, calcium deficient hydroxyapatite, as that claimed even though it was produced by a different process. See Figure 2.
	Applicant argues that DBB is de-proteinized bovine bone which is not calcium deficient hydroxyapatite. This is false. Even though it was obtained from bovine bone, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736